Citation Nr: 0503521	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-21 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1951 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina awarding the veteran service connection for 
bilateral hearing loss with a noncompensable rating.  In an 
August 2002 rating decision, the RO increased the rating to 
10 percent.  The veteran expressed his dissatisfaction with 
the10 percent rating and requested a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

The veteran's representative, in his October 2004 written 
brief, argued that the RO did not adequately address 
specifically the new duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002), or address how the RO concluded that 
it had complied with them.  In addition, he disagreed with 
the RO's conclusion that development of the case had already 
been accomplished within the guidelines established by the 
VCAA.  Finally, he argued that the RO did not set forth in 
the Statement of the Case or Supplemental Statements of the 
Case the reasons and bases for denying the veteran's claim.  
He specifically requested that the case be remanded to the RO 
for correction of these defects.

The Board notes that in the October 2001 duty to assist 
letter, the RO did not inform the veteran that he should 
submit any pertinent evidence that he may have in his 
possession.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should send a letter with 
respect to the issues on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (b), to include notice 
that the veteran should submit any 
pertinent evidence in his possession.  

2.  After the veteran has been given a 
reasonable time to respond, the RO should 
then review the claims folder to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Such development should include an 
additional audiological examination if 
any newly obtained evidence indicates 
such examination.

3.  Thereafter, the RO should 
readjudicate the issues on appeal based 
on a de novo review of all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case that 
clearly addresses the reasons and bases 
for denying the claim, and afford the 
veteran and his representative the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


